HLD-169        (July 2010)                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 10-1970
                                     ___________

                              FRED DOUGLAS VINING,
                                               Appellant
                                       v.

           UNITED STATES COURT FOR THE WESTERN DISTRICT OF
             PENNSYLVANIA; APPLIED POWDER TECHNOLOGY;
          PENNSYLVANIA DEPARTMENT OF LABOR AND INDUSTRY;
             WORKERS COMPENSATION APPEAL BOARD, ET AL
                   ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                           (W.D. Pa. Civil No. 06-cv-00016)
                     District Judge: Honorable Gary L. Lancaster
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant
                     to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   July 30, 2010
          Before: MCKEE, Chief Judge, SCIRICA and WEIS, Circuit Judges
                          (Opinion filed: October 5, 2010)
                                     _________

                                       OPINION
                                       _________

PER CURIAM.

             Fred Douglas Vining, proceeding pro se, appeals an order of the United

States District Court for the Western District of Pennsylvania denying a post-judgment

                                            1
order in his civil rights action.

               In 2006, Vining filed a complaint claiming that the District Court had

violated his civil and federal rights by dismissing a complaint he had previously filed

against Applied Powder Technology, the Pennsylvania Department of Labor and Industry,

and the Workers Compensation Appeals Board. Vining sued these same defendants

again and added the District Court as a defendant. On January 20, 2006, the District

Court dismissed Vining=s complaint pursuant to 28 U.S.C. ' 1915(e)(2), noting that we

had affirmed the dismissal of his earlier complaint and explaining that the District Court

is immune from suit for decisions that it renders. Vining did not appeal.

               Over four years later, Vining filed a motion to amend his complaint.

Although Vining=s motion is unclear, he appears to contest the grounds for dismissal of

his original complaint. The District Court denied the motion and this appeal followed.

               Vining did not timely appeal the District Court=s January 20, 2006, order

dismissing his complaint pursuant to 28 U.S.C. ' 1915(e)(2). Our jurisdiction is limited

to a review of the District Court=s order denying Vining=s motion to amend his complaint

from which he filed a timely notice of appeal. See Bowles v. Russell, 551 U.S. 205,

209-10 (2007).




                                             2
              To the extent the District Court treated Vining=s filing as a motion to amend

his complaint, the motion was properly denied because the District Court had dismissed

Vining=s complaint with prejudice four years earlier. To the extent Vining=s motion

could be construed a motion for relief from a judgment pursuant to Federal Rule of Civil

Procedure 60(b), the motion was properly denied because it was not made within a

reasonable time and was thus untimely. See Fed. R. Civ. P. 60(c)(1).

              Accordingly, because this appeal does not raise a substantial question, we

will affirm the District Court=s order.




                                             3